DETAILED ACTION
This Office action is in reply to correspondence filed 6 July 2021 in regard to application no. 16/745,395.  Claims 1-7 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1-4, in the reply filed on 6 July 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transaction management unit, blockchain unit, ledger generation unit, reward generation unit, and mining area maintenance unit in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims include generating a ledger and computing statistics.  There is no hint in the originally filed application as to how any of this is done..
See MPEP § 2161.01(I): “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
What has been provided is inadequate to reasonably convey to one of ordinary skill in the relevant art that the inventor was in possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “ledger generation unit” and “mining area maintenance unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as explained above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As noted above in regard to § 112(a), no algorithm or steps are disclosed sufficiently to carry out the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further with regard to claims 1-4, the limitation that an unclaimed “mobile terminal” performs a step – it “works out the calculation problem and packs ledger recording results of the ledger to generate a new block” – is indefinite as there is no apparent nexus between that step and the claimed system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed entirely to software per se, which is a list of instructions and not a process, machine, composition of matter nor an article of manufacture.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a transaction record, generating a ledger and storing it somewhere for a particular purpose, generating a reward including a bonus, sending it to someone or something that must perform a mathematical calculation, and linking new data to existing data.   Generating a transaction record and a reward including a bonus are fundamental economic practices; every company operating a reward program over the last forty years does such things.
Further, they are all mental steps but for the implicit inclusion of a generic computer and nondescript use of blockchain technology, without which the process could be carried out mentally or with a pen and paper.  A person in charge of a company’s reward program can track transactions submitted on paper by recording them in a paper ledger, can calculate a bonus mentally, and can communicate with a customer verbally or through the post.  None of this presents any difficulty at all, and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the implicit inclusion of a generic computer and nondescript use of blockchain, discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of generic, networked computers and use of blockchain.  See MPEP § 2106.05(h).
As the claims only manipulate information related to transactions, bonuses and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply claiming a series of black-box “units” to produce a sequence of intermediate results in no particular manner does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The preamble uses the phrase “mobile terminal” and sends data to an external, unclaimed mobile terminal that performs a step, but does not explicitly require a computer or any other device to perform any claimed step.
The specification does not use the word “computer” at all nor disclose any physical part of any device whatever, but simply exemplifies that the claimed mobile terminal may be “e.g. a mobile phone”.  Whatever device is envisioned as performing the steps, it only performs generic computer functions of nondescriptly manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The use of blockchain, if considered non-abstract, was well-understood, routine and conventional before the filing of the claimed invention; for example, Ramachandran et al. (U.S. Publication No. 2018/0316492) in his system for encryption of blockchain payloads [title] could explain that by then “Bitcoin” was a “ubiquitous example” of an “application of blockchain”. [0006]
The claim elements when considered as an ordered combination – at most, a generic computer performing a sequence of abstract steps while using a well-understood, routine and conventional storage method – do nothing more than when they are analyzed individually.  The dependent claims further do not amount to significantly more than the abstract idea, as claim 2 is simply further descriptive of the type of information being manipulated, and claims 3 and 4 simply recite further abstract manipulation of data.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Haleem et al. (U.S. Publication No. 2019/0208422) in view of Wuerch et al. (WIPO Publication No. 2019/147351).

In-line citations are to Haleem.
With regard to Claim 1:
Haleem teaches: A blockchain based [0003; “providing and using a decentralized network using a blockchain”] mobile terminal [0027; “mobile phone”] e-commerce system, comprising: 
a transaction management unit and a blockchain unit; wherein
the transaction management unit is configured to generate a transaction record for each transaction; [0044; “transactions” are stored in a “block” which is “created” and “verified”]
the blockchain unit comprises:
a ledger generation unit configured to generate a ledger from the transaction records [0040; the system creates a “distributed ledger of transactions”] that can be processed by any participating user, [id.; all of the “nodes maintain the blockchain”] and add the ledger to a mining area so as to carry out mining [0008; “mining, by one or more gateway nodes, one or more blocks”] by a mobile terminal… [0027 as cited above, the node may be a “mobile phone”] 
a reward generation unit configured to generate, for a new block generation task-related calculation problem, a corresponding bonus… [0046; a “miner” can earn a “reward based on the mining reward scheme”] a mobile terminal that first works out the calculation problem and packs ledger recording results of the ledger to generate a new block; [0040; the “nodes maintain the blockchain and validate each new block and the transactions contained therein” by solving a “cryptographic hash”; the nodes create new blocks as cited above] and
a block recording unit configured to link the new block to a blockchain. [0040; the “transactions are bundled into blocks and every block (except for the first block) refers back to or is linked to a prior block in the chain”]

Haleem does not explicitly teach the mobile terminal [] is currently online or distribute the bonus to a mobile terminal, but it is known in the art.  Wuerch teaches a system for matching offer transactions using distributed computing platforms. [title] He uses “blockchain technologies” [pg. 1, lines 22-23] The system may “provide a reward” to “a rewards program mobile app” of a “user”, “describing the reward”; [pg. 12, lines 3, 9] the “mobile user”, to “communicate with other types of networks”, [pg. 13, lines 19, 21] is online, as would have been known to those then of ordinary skill in the art.

Wuerch and Haleem are analogous art as each is directed to electronic means for using blockchain and providing rewards.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Wuerch with that of Haleem so that a user could know when she has earned a reward, as taught by Wuerch; further, it is simply a combination of known parts with predictable results, simply using Wuerch’s teaching to notify a user of a reward at any time after it has been earned using the teaching of either; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

It is notoriously old and common in the software arts that a developer may divide an applications into subcomponents as she likes and may name them whatever she chooses; therefore references in the claims to named software subcomponents, such as “blockchain unit”, “transaction management unit” and the like, are considered mere labeling and given no patentable weight.  That an external, unclaimed mobile terminal first works out the calculation problem and packs ledger recording results of the ledger to generate a new block is entirely outside the scope of the claimed system and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The blockchain based mobile terminal e-commerce system of claim 1, wherein the reward generation unit is specifically configured to generate a bonus in a certain proportion to the transaction amount in each transaction. [0128; the “reward can be proportional” to the “amount of tokens”, which is the amount of a transaction (that of mining the tokens]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haleem et al. in view of Wuerch et al. further in view of James (U.S. Publication No. 2010/0042474).

With regard to Claim 3:
The blockchain based mobile terminal e-commerce system of claim 1, wherein the blockchain unit further comprises: a mining area maintenance unit configured to make a real time statistics on the total transaction amount traded in the mining area and an accumulated bonus amount, and push the total transaction amount and the accumulated bonus amount to the mobile terminal for display.

Haleem and Wuerch teach the system of claim 1 including mining of blockchain as cited above, but do not explicitly teach determining statistics or displaying a transaction and bonus amount, but it is known in the art.  James teaches a reward system [title] that allows a user “to view statistics of bonus offers”, [0076] and a “size of bonus offer pools can also be displayed” along with a “total amount”. [0079] James and Haleem are analogous art as each is directed to electronic means for providing rewards.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of James with that of Haleem and Wuerch in order to provide relevant information to a user, as taught by James; further, it is simply a combination of known parts with predictable results, simply displaying Haleem’s disclosed data in the manner of James; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

To “push the total transaction amount and the accumulated bonus amount to the mobile terminal for display” consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haleem et al. in view of Wuerch et al. further in view of James further in view of Miyajima (U.S. Publication No. 2020/0076908, filed 24 January 2019).

With regard to Claim 4:
The blockchain based mobile terminal e-commerce system of claim 3, wherein the mining area maintenance unit is further configured to push the user name of a mobile terminal that has completed the task of generating a new block, and a message of obtaining a corresponding bonus to mobile terminals that are currently online.

Haleem, Wuerch and James teach the system of claim 3 including that someone has earned a reward by generating a new block as cited above, but do not explicitly teach sending that person’s name to others, but in addition to being of no patentable significance as explained below, it is known in the art.  Miyajima teaches a system for disseminating information about users’ actions. [abstract] It posts to a “social networking service”, and provides a “user name” of someone who has performed “an act”, such as “of kindness”. [0060] It makes use of a “blockchain mechanism”. [0159] Miyajima and Haleem are analogous art as each is directed to electronic means for using blockchain technology.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Miyajima with that of Haleem, Wuerch and James in order to share positive information about someone, as taught by Miyajima; further, it is simply a substitution of one known part for another with predictable results, simply providing Miyajima’s output instead of, or in addition to, that of Haleem; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and therefore is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694